Citation Nr: 1522393	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  13-28 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for a sinus tumor, for accrued benefit purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970.  The Veteran died in April 2011; the appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2014 the appellant testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that, in addition to the paper claims file, there is an electronic claims file associated with the appellant's claim.  Any future development or adjudication of the case should take into account both the paper and electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After review of the record, the Board finds that further development is required prior to adjudicating the appellant's claims of entitlement to service connection for a sinus tumor for accrued benefits purposes and entitlement to service connection for the cause of the Veteran's death.

Regarding the accrued benefits claim, the Board notes that a claim for service connection for a sinus tumor was pending at the time of the Veteran's death in April 2011.  In August 2011, the appellant submitted a Dependency and Indemnity Compensation application.  In the absence of a specific request to substitute, VA is to treat qualifying death claims as requests to substitute.  38 C.F.R. § 3.1010(c)(2)); Veterans Benefits Administration Fast Letter No. 10-30 (August 10, 2010) (revised April 3, 2013) (Fast Letter 10-30).  Unlike accrued benefits claims, which are limited to the evidence of record at the time of the Veteran's death, a substitute claimant would be able to submit additional evidence that was not of record at the time of the claimant's death.  An appellant has the option to waive substitution if he or she chooses.  See Fast Letter 10-30.

The issue of the appellant's eligibility as a substitute has not been adjudicated by the AOJ, nor has the appellant been sent notice regarding substitution and her right to waive it.  See Reliford v. McDonald, No. 13-3048, 2015 WL 1276443, at *5-6 (Vet. App. March 20, 2015) (holding that an accrued benefits claim was not adjudicated against the proper factual background because the appellant had not first been afforded the VA procedural right to choose the path by which her claim was adjudicated).  Thus, remand is required for the AOJ to address whether the appellant should be substituted as claimant in the Veteran's claim for service connection for a sinus tumor.

Turning to the appellant's claim for service connection for the cause of the Veteran's death, the evidence of record includes several statements from the Veteran's private physician asserting that his cancerous sinus tumor was caused by conceded exposure to herbicides in the Republic of Vietnam.  In April 2011, the physician stated there was a high incidence of similar tumors in individuals exposed to herbicides, but provided no supporting authority.  In January 2014, he cited a 1990 study stating that a small increase in risk of contracting nasal cancer as a result of herbicide exposure could not be ruled out.  He noted that there were several other articles that reached the same conclusion and that the type of tumor the Veteran contracted was so rare that studies could not find significant numbers to support a conclusion one way or another.  He concluded that a case could be made both for and against a finding that exposure to herbicides caused the Veteran's tumor.  The Board notes that the supporting authority submitted by the physician also states that investigators reported nonsignificant increases among Vietnam Veterans in the number of cancers of the sinonasal cavities, and that the Veteran's physician did not address other environmental factors documented in the evidence, such as a reported 20-year history of smoking and 30-year history of smoke exposure as a volunteer firefighter, and exposure to uranium compounds prior to service, in issuing his opinions.  Based on the foregoing, the Board finds that a VA medical opinion would aid in adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate whether the appellant meets the basic eligibility requirements to substitute for the Veteran with regard to his claim for service connection for a sinus tumor.  

If the basic eligibility requirements for substitution are met, contact the appellant to ascertain whether she wishes to waive the right to substitute with respect to the claim for service connection for a sinus tumor (and thus her claim would be adjudicated on an accrued benefits basis) or whether she would like to proceed on a substitution basis.

2.  Send the claims file to a VA oncologist.  After    review of the claims file, the oncologist should provide  an opinion on whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sinonasal undifferentiated carcinoma was caused by or a result of service, to include conceded exposure to herbicides, and should explain why or why not.

In issuing the opinion, the oncologist should specifically address the January 2014 medical opinion of the Veteran's private physician discussing a direct connection between the Veteran's sinonasal undifferentiated carcinoma and exposure to herbicides, as well as the medical study accompanying that opinion, and should address the significance, if any, of the other environmental factors documented in the evidence of record, including the Veteran's reported non-service exposure to smoke and uranium.  The oncologist should also address the June 2013 statement, submitted by the Veteran's brother, that the Veteran first experienced difficulty with his nasal passages and frequent sinus infections shortly after his return from service in Vietnam.

3.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal, to include appropriate consideration of the sinus tumor service connection claim (substitute claim considering all evidence of record verus accrued claim considering only evidence in file on date of death).  If the benefits sought on appeal remain denied, the appellant and her representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




